DETAILED ACTION

This communication is responsive to the application filed on 06/13/2021.
Claims 1-10 are pending in this application. This action is made non-final.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 10 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Liu et al. (US 2016/0232131, hereinafter Liu).
 Re claims 1 and 10, Kazi teaches a recommendation system comprising:
  	an input operation mode recognition unit configured to recognize a mode of an input operation from a user to an input device ([0091], a user device 102, such as a 
 	a user mood estimation unit configured to estimate a mood of the user, based on the mode of the input operation recognized by the input operation mode recognition unit ([0091], prompt the user to input an objective in recommendation interface 510, such as "get more exercise" or "improve your mood");
  	a proposal activity information acquisition unit configured to access an activity database in which activity information is stored, to extract a proposal activity suitable for the mood of the user estimated by the user mood estimation unit, and to acquire information on the proposal activity ([0091], The suggested objectives in recommendation interface 510 can be presented based on any suitable criterion (e.g., default objectives, popular objectives, objectives selected based on recent searches inputted into the user device, objectives selected based on location information associated with the user device, objectives based on attributes inferred from data sources authorized by the user of the user device, etc.); and
 	an output control unit configured to allow an output device to output the information on the proposal activity acquired by the proposal activity information acquisition unit, the output device being used by the user ([0091], The suggested objectives in recommendation interface 510 can be presented based on any suitable criterion (e.g., default objectives, popular objectives, objectives selected based on recent searches inputted into the user device, objectives selected based on location information associated with the user device, objectives based on attributes inferred from data sources authorized by the user of the user device, etc.).

Allowable Subject Matter
Claims 2-9 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims set forth in this action.

Conclusion
The prior art made of record on form PTO-892 and not relied upon is considered pertinent to applicant's disclosure.  Applicant is required under 37 C.F.R. § 1.111 ( c ) to consider these references fully when responding to this action.



Any inquiry concerning this communication or earlier communications from the examiner should be directed to TOAN H VU whose telephone number is (571)270-3482.  The examiner can normally be reached on PHP 9-5:30 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cesar Paula can be reached on 571-270-4128.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/TOAN H VU/Primary Examiner, Art Unit 2177